Title: Resolutions on Private Debts Owed to British Merchants, Resolution C, [23 June 1784]
From: Madison, James
To: 


[23 June 1784]
Resolution C
Resolved, that it is the opinion of this committee, That the delegates representing this State in Congress, be instructed to lay before that body, the subject matter of the preceding report and resolution, and to request from them a remonstrance to the British court complaining of the aforesaid infraction of the treaty of peace, and desiring a proper reparation for the injuries consequent thereupon; that the said delegates be instructed to inform Congress, that the General Assembly have no inclination to interfere with the power of making treaties with foreign nations, which the confederation hath wisely vested in Congress; but it is conceived that a just regard to the national honor and interest of the citizens of this Commonwealth, obliges the Assembly to withold their co-operation in the complete fulfilment of the said treaty, until the success of the aforesaid remonstrance is known, or Congress shall signify their sentiments touching the premises.
